                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                      October 18, 2018
                                  IN THE UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

PRISCILLA OSSEWEYER,                                      §
     Plaintiff,                                           §
                                                          §
v.                                                        §      CIVIL ACTION NO. H-18-3613
                                                          §
ALLSTATE INSURANCE                                        §
COMPANY,                                                  §
    Defendant.                                            §

                                                        ORDER

            Plaintiff Priscilla Osseweyer is the owner property in Dickinson, Texas, which

is located in Galveston County, Texas. Plaintiff inadvertently filed this lawsuit in the

Houston Division rather than in the Galveston Division, the division in which

Galveston County is located. Accordingly, it is hereby

            ORDERED that Plaintiff’s Motion for Transfer of Venue [Doc. # 3] is

GRANTED and this case is TRANSFERRED to the Galveston Division of the

Southern District of Texas.

            SIGNED at Houston, Texas, this 18th day of October, 2018.




                                                                       NAN Y F. ATLAS
                                                              SENIOR UNI   STATES DISTRICT JUDGE

P:\ORDERS\11-2018\3613TransferOrder.wpd   181018.1639
